Action by plaintiff wife to recover for personal injuries sustained as the result of a fall on a sidewalk maintained by defendant, and action by plaintiff husband to recover expenses and for loss of services, tried together, resulting in verdicts for both plaintiffs for amounts that are not questioned on this appeal. Judgments unanimously affirmed, with costs. In our opinion, the jury was warranted in finding that the two and three-quarters inches of concrete abruptly rising above the wooden part of the sidewalk, over which plaintiff wife had just passed, when coupled with the lack of adequate light at the place of the accident, created a dangerous condition which might cause an injury at night and this the officers of the defendant should have anticipated. (Fordham v. Couverneur Village, 160 N. Y. 541; Moshier v. City of New York, 190 App. Div. 111; Mullins v. Siegel-Cooper Co., 183 N. Y. 129; Durr v. N. Y. C. & H. R. R. R. Co., 184 id. 320.) Present — Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ.